COURT OF APPEALS
                                        SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-316-CR
 
BRYANT TRACEY WALKER                                                   APPELLANT
 
                                                      V.
THE
STATE OF TEXAS                                                                 STATE
                                                   ----------
             FROM THE 396TH DISTRICT
COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have
considered appellant=s AMotion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
PER
CURIAM
 
PANEL:  DAUPHINOT, HOLMAN, and GARDNER, JJ.




 
DO NOT
PUBLISH
Tex. R.
App. P. 47.2(b)
 
DELIVERED:
October 23, 2008        




[1]See Tex. R. App. P. 47.4.